Citation Nr: 1010761	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a bilateral wrist 
and thumb disability.

3.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2001 
to September 2001 and on active duty from July 2002 to April 
2003 and from March 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.

In September 2008, the Board remanded the present matter for 
additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was directed to obtain a VA 
examination with an opinion as to whether any currently 
demonstrated left knee disability, bilateral wrist and thumb 
disability, or left ankle disability had their onset during 
active service or were related to any in-service disease or 
injury.  

The Veteran was afforded a VA examination in August 2009.  In 
a January 2010 statement, the Veteran argued that the 
examination was inadequate.  Upon review of the examination 
report, the Board finds that the opinions provided are 
somewhat confusing.  In addition, the examiner did not offer 
clear support for the conclusions such that the Board could 
consider and weigh it against other evidence of record.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, a 
remand is required to correct these deficiencies.

On remand, an examination by another examiner should be 
arranged in order to determine the nature and etiology of the 
Veteran's claimed left knee, bilateral wrist and thumb, and 
left ankle disabilities.  Such an examination is necessary 
for a determination on the merits of the claim.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

 Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination, by an 
examiner who has not previously examined 
him, to determine whether the current 
nature and likely etiology of his 
bilateral wrist and thumb disability and 
left ankle disability.  The claims file 
must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any currently 
demonstrated bilateral wrist and thumb 
disability, or left ankle disability had 
their onset during active service or are 
related to any in-service disease or 
injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for an 
appropriate VA examination, by an 
examiner who has not previously examined 
him, to determine whether the current 
nature and likely etiology of his left 
knee disability.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.


Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
left knee disability that existed prior 
to his entry onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current left knee 
disability had its onset in service?  

A rationale for all opinions expressed 
should be provided.  

3.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  The examination 
obtained on remand should be carefully 
reviewed and returned to the VA examiner 
if found to be inadequate or unclear.  If 
the decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


